ALLOWANCE
Claims 1-10 and 24 are allowed. Claims 1 and 24 are the Independent claims.
This application claims priority to U.S. Provisional application 63/051794, filed 7/14/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: Claim 1 describes creating training lessons for application usage on a mobile device. The components include a screen uploader that captures and organizes a plurality of screenshots during a capture session. A replica tool utilizes the screenshots to create screen replicas with dynamic elements. An annotation mechanism creates annotations for the screenshots comprising dynamic elements of screen replicas for interaction with by a trainee during a training lesson. The applications have features for interaction that the dynamic elements mimic to access application functionality. The replica tool utilizes an application plugin to create a set of elements and converts the elements into computer readable elements thereby creating the screen replicas. Claim 24 also includes the screen replica tool and an annotation mechanism along with support for updates to the visual appearance via changes to text of the replicas without requiring procurement of a new screenshot. The replica generator utilizes Ocular Character Recognition to extract data from the screenshots and converting them into floating HTML elements along with updates to non-text characteristics of a dynamic element. The features provide an improvement for developing training applications on mobile devices by utilizing screenshot images with dynamic elements to save time.
The prior art of Fithian (U.S. Pub 2015/0128017) teaches creation of interactive screenshots in a collaborative environment along with providing annotations (see Fig. 4 & paragraphs 74-75). Nowhere does Fithian teach or suggest that the replica tool utilizes an application plugin for generating the screen replicas having dynamic elements.
The prior art of Bryan (NPL-Tara Bryan, Interactive Screenshot E-Learning Challenge) teaches support for interactive screenshots for E-Learning that support editable text/image regions to convey new or updated messages to users regarding the navigation of a particular function of an application (see fig. 1 & pg. 1). Bryan fails to teach or suggest that the replica tool utilizes an application plugin for generating the screen replicas having dynamic elements instead the user is required to use several different authoring programs such as Storyline and Adobe Captivate along with Flamingo to edit the screenshots. Furthermore multiple screenshots must be captured to update the screen replicas by “clipping those images”.
In addition claims 1 and 24 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, reciting A system for…has been interpreted to cover the corresponding structure described in the specification “a screen uploader…,” “a replica tool…” “an annotation mechanism,…” that achieves the claimed function, and equivalents thereof.  
None of the cited references teach or suggest these features. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
8/12/2022